Citation Nr: 1759064	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-34 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, manifested by pain and weakness.

2.  Entitlement to service connection for hearing loss, right ear.

3.  Entitlement to an initial compensable evaluation for hearing loss, left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2005 to June 2005 and from December 2007 to December 2008, and was awarded the Army Commendation Medal and the Iraq Campaign Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 and an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds the evidence of record is inadequate to make an informed decision on the claims.  The Veteran contends that he is entitled to service connection for a bilateral knee disability manifested by pain and weakness, and for hearing loss in his right ear, and that he is entitled to a higher initial rating for hearing loss in his left ear.  The Board notes that it has been more than five years since the Veteran underwent a VA examination to address the nature, etiology, and severity of his claimed hearing loss disability and bilateral knee disability. 

The Veteran's last VA audiological examination concerning his hearing loss disability was in July 2012, and the last VA examination concerning his bilateral knee disability was in September 2012.  In the October 2017 Informal Hearing Presentation, the Veteran's representative indicated that a new examination was necessary to determine the current severity of the Veteran's hearing loss and knee disabilities.  The Board agrees that a more contemporaneous examination is warranted to ensure that the record indicates the current severity of the Veteran's service-connected left ear hearing loss, and the nature, etiology, and severity of the Veteran's right ear hearing loss and bilateral knee disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As it relates to the Veteran's knee disability, the claim has been denied due to the lack of a diagnosed disability.  Given the assertions, another examination should be provided to see if there is a currently diagnosed disability that can be service-connected.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the records of any VA or private treatment the Veteran has received for hearing loss and bilateral knee disability.

2.  Schedule the Veteran for a VA audiology examination with an appropriate medical clinician to determine the severity of the Veteran's left ear hearing loss, and the nature, severity, and etiology of any right ear hearing loss.  

After reviewing the claims file and performing any necessary tests, the examiner is to provide the following opinions:

a) Does the Veteran have a current diagnosis of right ear hearing loss for VA purposes?

b) Is it at least as likely as not (50 percent or greater probability) that any right ear hearing loss is caused by or otherwise related to service?

In providing an opinion regarding any right ear hearing loss, the examiner must specifically address a previous VA conclusion that the Veteran's left ear hearing loss is related to service, and the Veteran's statements that he was exposed to loud noise while in service.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Schedule the Veteran for a VA examination with an appropriate medical clinician as to the Veteran's bilateral knee disability.  

After reviewing the claims file and performing any necessary tests, the examiner is to provide the following opinions:

a) Does the Veteran have a current diagnosis for his claimed bilateral knee pain with weakness? If so, please identify each current diagnosis.

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disability is caused by or otherwise related to service?

The examiner must specifically address a July 2012 VA medical opinion that the Veteran's bilateral knee condition is at least as likely as not incurred in or caused by the Veteran's position as an infantryman while in service.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




